IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MICHAEL J. PENDLETON,                   : No. 21 WM 2016
                                        :
                  Petitioner            :
                                        :
                                        :
            v.                          :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
ALLEGHENY COUNTY,                       :
                                        :
                  Respondent            :


                                   ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2016, the Application for Leave to File

Original Process is GRANTED, and the Application for Exercise of King’s Bench

Jurisdiction and/or Mandamus/Extraordinary Jurisdiction, the Application for an

Immediate Hearing, and the Application for Leave to File Post-Submission

Communication are DENIED.